Citation Nr: 9922860	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-02 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.

This appeal arises from July 1995 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claims of 
entitlement to service-connection for a shell fragment wound 
(SFW) of the left arm, hearing loss, post-traumatic stress 
disorder (PTSD), tinnitus and a back injury.  A timely notice 
of disagreement and appeal were received with regard to all 
claims except the claim for tinnitus.  In December 1995, the 
veteran filed a written statement requesting that his claim 
for service connection for a back injury be withdrawn.  In 
April 1996, after additional evidence was received, the RO 
affirmed the denials of entitlement to service-connection for 
a shell fragment wound of the left arm, hearing loss and 
PTSD.  In March 1998, the Board denied the claims for service 
connection for residuals of a SFW of the left arm and hearing 
loss, and remanded the PTSD claim for additional development.  
In November 1998, after the requested development was carried 
out, the RO affirmed its denial of the claim for service 
connection for PTSD.

The Board notes that in December 1995, the RO received the 
veteran's appeal (VA Form 9), which included a request for a 
hearing before a traveling Member of the Board.  In written 
argument dated in August 1997, a representative referred to 
another representative's July 1997 request (see VA Form 646) 
for a Travel Board hearing.  However, the record shows that 
in June 1996, the RO sent the veteran notice that a 
videoconference hearing was scheduled on August 7, 1997.  
Subsequently, the veteran failed to appear for his scheduled 
hearing.  Accordingly, the Board will proceed without further 
delay.


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat.

2.  The veteran does not have PTSD attributable to a verified 
stressor during  military service or to any incident of 
active duty.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a)(1998).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993). 

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  The veteran 
and his representative argue that the veteran participated in 
combat while stationed at Pleiku in the Republic of Vietnam, 
and that he has PTSD as a result. 


I.  Background

The veteran's DD 214 shows that his primary specialty 
involved fixed station radio equipment and maintenance, and 
that he served in the Republic of Vietnam from October 1970 
to October 1971.  Service records show that his last duty 
assignment was with HHC (headquarters and headquarters 
company), 4th Psychological Operations Group (PSYOPS).  
Service records indicate that he had duty in Pleiku.

The claims file includes a letter from the U.S. Armed Service 
Center for Research of Unit Records (USASCRUR), dated in 
November 1998.  In its letter, the USASCRUR gave a general 
summary of the 4th PSYOPS' responsibilities, none of which 
describe combat.  The USASCRUR also stated that it could not 
provide any further information as to the veteran's claims of 
witnessing casualties without more specific details of his 
alleged stressors.  The USASCRUR letter was accompanied by a 
"Chronology of VC/NVA Attacks on the Ten Primary USAF 
Operating Bases in RVN 1961-1973" (chronology).  The 
chronology showed that Bien Hoa, Tan Son Nhut, and Pleiku Air 
Bases were three of the ten primary USAF operating bases in 
Vietnam.  Of particular note, the chronology indicates that 
the Pleiku Air Base received four "standoff attacks" (i.e., 
artillery, rocket or mortar shelling), and one S&S (sapper 
and standoff attack), between March and September of 1971.  
The attacks involved shelling which ranged from two to twelve 
rounds, and resulted in total U.S. casualties of one WIA 
(wounded in action) and no KIA (killed in action). RVN 
(Republic of Vietnam) casualties totaled  four WIA and no 
KIA.  There were no enemy KIA or WIA.

The Board has determined that the evidence does not warrant a 
preliminary finding that the veteran participated in combat 
with the enemy.  Initially, the Board finds that the 
veteran's statements regarding his stressors are not 
credible.  In part, 
the veteran appears to have asserted that he was wounded on 
three occasions, which resulted in injuries to his right ear, 
left arm and legs (and possibly foot), and right hand (burn), 
respectively.  See stressors #5-7, infra.  However, service 
medical records only show that the veteran received treatment 
for a burn to the right hand in June 1971, and there is no 
indication, in the chronology or anywhere else, that this 
injury occurred during combat.  Furthermore, the veteran has 
not been awarded a Purple Heart, and has not been granted 
service connection for shrapnel wounds or a right ear injury 
(which the Board denied in March 1998).  No such injuries are 
recorded in his service medical records.  In addition, none 
of the veteran's medical reports contain any evidence of 
metallic fragments, nor is there any evidence that the 
veteran had surgery on either arm, leg or foot, during 
service.  No scars were noted on his separation examination 
report, and his ears and drums, and his upper and lower 
extremities, were clinically evaluated as normal.  
Furthermore, a review of the veteran's stressor statement, 
dated in April 1995, shows that he stated that he was using 
narcotics during much of his tour in Vietnam, and that he was 
under the influence of LSD at the time of the claimed injury 
to his right ear from hostile fire.  Accordingly, the Board 
finds that the veteran is not a credible historian.  

The Board further finds that there is insufficient objective 
evidence to show that the veteran participated in combat.  
The veteran's DD 214 does not show that he received any 
commendations or awards for participation in combat with the 
enemy, such as the Combat Infantryman Badge, Purple Heart, or 
similar citation.  See 38 C.F.R. § 3.304(f).  His primary 
specialty involved fixed station radio equipment and 
maintenance.  There is no objective evidence to show that the 
veteran or any member of his unit was killed or wounded due 
to enemy action at anytime during the veteran's service in 
Vietnam.  See Ashley v. Brown 6 Vet. App. 52, 56 (1993) 
(noting that unit casualties may serve as proof of combat).  
Although the chronology shows that Bien Hoa, Pleiku and Tan 
Son Nhut received one or more attacks during the veteran's 
Vietnam tour, the chronology does not mention the veteran or 
his unit, or otherwise show that the veteran or his unit were 
near any impacting rounds.  In this regard, the veteran 
reported that he worked in an underground bunker at an 
artillery base on the outskirts of Pleiku City, and there is 
no indication that he was stationed at the Pleiku Air Base.  
The chronology therefore does not warrant a finding that the 
veteran participated in combat.  Finally, although the 
veteran's DD Form 214 lists an "unnamed campaign," the 
nature and extent of the veteran's participation in this 
operation is not described, and the Board declines to afford 
this entry the same weight as the commendations or awards 
which may show combat, as specified in 38 C.F.R. § 3.304(f).  
In particular, given its ambiguity, the Board finds that this 
notation is of less weight than the evidence in the veteran's 
service records, which contain specific information as to his 
duty as a radio equipment maintenance specialist with a 
psychological operations unit in Pleiku while in Vietnam.  

Based on the foregoing, the Board's preliminary finding is 
that the veteran's statements with regard to participation in 
combat are not credible, and that the claims file does not 
contain credible supporting evidence that the veteran 
participated in combat.  See Cohen v. Brown, 10 Vet. 
App. 128, 145 (1997).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen, 10 Vet. 
App. at 147, West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  West, Zarycki and Doran cited 
a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 
21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996); 
see also Cohen, 10 Vet. App. at 147.

In this case, a review of statements, and hearing transcripts 
from the veteran's December 1995 hearing, shows that, broadly 
stated, he alleges that he has PTSD as the result of eight 
stressors or types of stressors: 1) at the time of his 
arrival in Vietnam (on or about October 21, 1970) his plane 
landed in either Bien Hoa Air Base or Tan Son Nhut Airport 
during an attack;  2) in about October 1970, while 
temporarily stationed with the 8th Psychological Operations 
Group near Bien Hoa/Bien Hoa Air Base, he was walking back 
from the PX when he saw an enlisted man shoot a major three 
times with a .45 caliber pistol; 3) in about late November or 
early December of 1970, he defended the Montagnard firebase 
from an enemy attack, and afterwards was ordered to count 
bodies and collect weapons, at which time he saw the body of 
a Viet Cong soldier who he thinks he may have killed;  4) 
just prior to Christmas, in December 1970, he saw several 
children wounded or killed by a booby trap at a Catholic 
orphanage near Pleiku City; 5) in about June or July of 1971, 
the Pleiku artillery installation was shelled, and an 
explosion blew him about nine feet into the air, causing his 
right ear to bleed, but otherwise not wounding him; 6) while 
driving a jeep on the "Pleiku bypass" an explosion blew him 
out of the jeep, resulting in treatment for a shrapnel wound 
to the left forearm and bruised legs at the Pleiku artillery 
installation aid station; 7) in about April 1971, he burned 
his hand shooting a flare while defending the Montagnard 
firebase from an enemy attack; and 8) general exposure to 
enemy shelling.  

At his hearing, the veteran stated that his PSYPOPS unit was 
housed within an artillery unit installation in Pleiku 
(Pleiku artillery installation).  The veteran stated that the 
radio station at which he worked was located underground, at 
a Montagnard firebase on the outskirts of Pleiku City. 

The veteran's service medical records show that he received 
treatment as the 52nd Artillery Group Aid Station in April 
and June of  1971 for what was diagnosed as gastroenteritis 
and a second-degree burn of the hand, respectively.  The 
veteran's service medical records do not show any complaints 
of, treatment for, or a diagnosis of, a psychiatric disorder.  
The veteran's separation examination report, dated in October 
1971, shows that his psychiatric condition was clinically 
evaluated as normal.  

Post-service medical evidence includes a report from the 
Oklahoma Medical Group (OMG), dated in December 1994, which 
contains diagnoses of PTSD, anxiety, depression and insomnia.  
Competing diagnoses in OMG reports include a February 1993 
report with diagnoses of depression and anxiety.  VA 
outpatient reports, dated in 1995, show Axis I diagnoses that 
included PTSD and polysubstance abuse, and an Axis II 
diagnosis of antisocial personality traits.  A VA PTSD 
examination report, dated in April 1995, shows that the 
diagnoses were PTSD, chronic, moderate at least, and "mixed 
personality disorder, anti-social, borderline, etc."  A St. 
Anthony's psychosocial assessment, dated in June 1995, 
indicates that the veteran had increased PTSD symptoms 
following difficulties at his place of employment and 
participation in the recovery of victims from the bombing of 
the federal building in Oklahoma City.  The diagnoses were 
adjustment disorder with combination of disturbances of 
emotions and conduct, polysubstance abuse by history, PTSD by 
history, and personality traits, not otherwise specified, 
with some history of antisocial behavior.

The veteran's PTSD claim was denied by the RO in July 1995.  
The veteran appealed, and in March 1998, the Board remanded 
the claim for additional development.  After the Board's 
instructions were carried out, the RO affirmed its denial in 
November 1998.





II.  Analysis

Despite the diagnoses of PTSD, which are sufficient to well 
ground the claim, the Board finds no credible evidence to 
verify the veteran's claimed stressors.  The service records 
indicate that the veteran's primary specialty involved fixed 
station radio equipment and maintenance, and he has stated 
that he worked in an underground area at a Montagnard 
firebase on the outskirts of Pleiku City.  Although he 
reported witnessing attacks and being wounded while on guard 
duty, as well as a number of  other stressors, there is no 
objective evidence in the record to support any significant 
aspect of the veteran's claimed stressors.  In this regard, 
the Board finds that without more, the chronology is 
insufficient to show that the claimed stressors occurred and 
that the veteran witnessed such stressors.  As stated 
previously, the chronology merely shows that Pleiku Air Base 
received one S&S and four standoff attacks during the time 
that that veteran was in Vietnam.  However, the chronology 
does not indicate that the veteran or his unit were anywhere 
near any of the impacting rounds, or that he or any members 
of his unit sustained casualties.  As for the veteran's 
treatment for a right hand burn in June 1971, there is no 
indication that this occurred during combat.  The Board finds 
that the veteran's claim that he sustained a shell fragment 
wound of the left forearm and additional leg injuries in a 
combat related incident to be incredible.  As noted above, he 
received no Purple Heart or other medal evincing combat, and 
the service medical records, including the separation 
examination, are completely negative for any findings 
suggestive of such injuries.  As to the other claimed 
incidents, including his plane landing in either Bien Hoa Air 
Base or Tan Son Nhut Airport during an attack; witnessing an 
enlisted man shoot a major three times with a .45 caliber 
pistol; defending a Montagnard firebase from an enemy attack, 
and afterwards being ordered to count bodies and collect 
weapons, at which time he saw the body of a Viet Cong soldier 
who he thinks he may have killed; witnessing  several 
children being wounded or killed by a booby trap at a 
Catholic orphanage near Pleiku City; an explosion that blew 
him about nine feet into the air, causing his right ear to 
bleed; and general exposure to enemy shelling, the Board 
finds that there is nothing in the service records to verify 
such incidents, USASCRUR was unable to confirm them or place 
the veteran in the vicinity of such combat related incidents, 
and the veteran has failed to submit any supporting evidence, 
such as a statement from a fellow soldier who was with him at 
the time of the alleged stressors or during the periods of 
time in question.  Based on its review of the entire record, 
the Board concludes that the claimed stressors have not been 
verified by service records or other evidence, as required by 
38 C.F.R. § 3.304(f).  

The Board acknowledges that the claims folder contains 
medical opinions which link the veteran's PTSD to his 
service, but these opinions are insufficiently probative to 
warrant service connection.  The opinions were based on a 
verbal history as reported by the veteran, and since he has 
been found to be not credible, and as the claims folder lacks 
credible supporting evidence that the claimed stressors 
actually occurred, the Board is not required to accept the 
etiological conclusions in these opinions.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  As unsupported conclusions, these 
opinions are insufficient to warrant a grant of service 
connection for PTSD.  See Moreau v. Brown, 9 Vet. App. 389, 
396 (1996) [something more than medical nexus evidence is 
required to fulfill the requirement for "credible supporting 
evidence."]; see also Dizoglio v. Brown, 9 Vet. App. 163, 
166  (1996).  Consequently, the veteran's claim for service 
connection for PTSD fails on the basis that all elements 
required for such a showing have not been met; and that the 
preponderance of the evidence is against entitlement to 
service connection for PTSD.  Accordingly, service connection 
for PTSD must be denied.

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to service connection for PTSD is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

